UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2015 ALEXANDER’S, INC. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-06064 No. 51-0100517 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 210 Route 4 East Paramus, New Jersey 07652 (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 587-8541 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 21, 2015, Alexander’s, Inc. (the “Company”) held its 2015 Annual Meeting of Stockholders (the “Meeting”).As of March 23, 2015, the record date for stockholders entitled to vote at the Meeting, there were 5,106,196 shares of common stock, par value $1.00 per share (the “Shares”) outstanding and entitled to vote.Of the Shares entitled to vote at the Meeting, 4,985,446, or approximately 97.6% of the Shares were present or represented by proxy.There were two matters presented and voted on. Set forth below is a brief description of each matter voted on and the voting results with respect to each such matter. Proposal 1 – Election of three nominees to serve on the Board of Directors for a three-year term and until their respective successors are duly elected. Nominee For Withheld Broker Non-Votes David Mandelbaum 4,359,885 479,479 146,082 Arthur I. Sonnenblick 4,778,677 60,687 146,082 Dr. Richard R. West 4,737,200 102,164 146,082 Proposal 2 – Ratification of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year 2015. For Against Abstain Votes Cast 4,983,570 1,609 267 In addition to the three nominees who were re-elected to serve on the Company’s Board of Directors, Steven Roth, Thomas R. DiBenedetto, Wendy A. Silverstein, Neil Underberg, and Russell B. Wight, Jr., continue to serve as Directors after the Meeting. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALEXANDER’S, INC. (Registrant) By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President and Chief Financial Officer Date:
